PER CURIAM.
S.C. appeals from trial court orders that revoked her probation and imposed a new probation. We affirm the revocation of probation, concluding there was sufficient *1054evidence to satisfy the trial court’s finding that S.C. violated her probation.
However, the order of revocation includes a statement that S.C. tested positive for THC on February 8, 2013. The State concedes the February 8, 2018 drug test should not have been a basis for revocation because it was not addressed at the hearing. Accordingly, we remand to the trial court solely for entry of a corrected order of revocation that deletes the reference to S.C. testing positive for THC on February 8, 2013. See Johnson v. State, 667 So.2d 475 (Fla. 3d DCA 1996).
Affirmed and remanded with instructions.